DETAILED ACTION
Claims 15-24 were filed with the amendment dated 08/23/2021.
Claims 1-14 were cancelled.  Claims 15-24 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: sensing bore having a plurality of shapes including a T shape and a L shape (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (The examiner suggests cancelling those terms from the claims, as suggested in the draft claims below).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The amendment filed 08/23/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
On page 2 of 48 (filed 08/23/2021) lines 14-25 the phrase “This invention relates to…performing fluid controls as a heart” is new matter.  The disclosure added in lines 14-25 of page 2 was not in the original specification and does not appear to be supported in the original drawings.
On page 12 of 48 (filed 08/23/2021) (lines 13-24) the section “the profile of the sensing section 123b has a concave profiles like a conical profile, a spherical profile and original specification and does not appear to be supported in the original drawings.
On page 16 of 48 (filed 08/23/2021) line 5 to page 18 of 47 at line 10: the entire section starting with “Referring to Figs. 21-25, the base actuator 100” … to “to absorb and mitigate closing impact along with spring pins 138 and greatly improve the performance and life” is new matter.  The disclosure added in pages 16 to 18 was not in the original specification and does not appear to be supported in the original drawings.  The additions to the specification appear to be more than merely adding reference numerals (i.e, rotary angle limits are newly described).
On page 20 of 48 (filed 08/23/2021) lines 3-4 the phrase “are truly universal valves for the first time and can be any kind of valve” is new matter.  The disclosure added in lines 3-4 was not in the original specification and does not appear to be supported in the original drawings.
 Applicant is required to cancel the new matter in the reply to this Office Action.  It appears that these items are new matter, however the Applicant is encouraged to identify any portions of the spec or previous drawings that could show that these were disclosed in the application as originally filed and therefore not new matter. 
  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-24 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
With regard to claims 15-24
With regard to claim 15, the phrase “has at least one of plurality of types including” renders the claim indefinite.  It is not clear if the types listed are optional or required.  For purposes of examination, they are considered optional.

With regard to claim 16, the phrase” having one of plurality of shapes including a T shape and a L shape to provide sufficient fluids and a sufficient length for conditioning” renders the claim indefinite.  It is not clear if the plurality of shapes listed are optional or required.  For purposes of examination, they are considered optional.

With regard to claim 16, the phrase “having one of plurality of actuating forces including fluid forces and non-fluid forces” renders the claim indefinite.  The phrase is confusing and the scope is not known.
With regard to claim 17, the phrase “having one of plurality of filling materials including sealants and a bearing” renders the claim indefinite.  It is not clear if the plurality of forms listed are all required or are optional.  For purposes of examination, they are considered optional.
With regard to claim 17, the phrase “each of the at least two joint pins has one of plurality of forms including coiled pins, spring pins, and solid pins” renders the claim indefinite.  It is not clear if the plurality of forms listed are all required or are optional.  For purposes of examination, they are considered optional.
With regard to claim 19, the phrase “lager bore” (understood to be larger bore) is a relative term which renders the claim indefinite.  The term "larger" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
With regard to claim 19, the phrase “small bore” is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how small the bore must be in order to meet the claim requirements.
With regard to claim 19, the phrase “large mated cylinder” is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how large the cylinder must be in order to meet the claim requirements.  
With regard to claim 19, the phrase “small mated cylinder” is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how small the cylinder must be in order to meet the claim requirements.
With regard to claim 20
With regard to claims 15-24, the claims are replete with confusing phrases.  It is not always clear which element is being referred to throughout.  The examiner has provided a rewritten claim below that is how the examiner is interpreting the claims (and also would overcome 35 USC 112 rejections and prior art rejections).

The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
Claim 15 (CURRENTLY AMENDED) A fluid process station has at least one fluid control system, each of the at least one fluid control system has a front access section having at least two front sensing ports and at least two back access sections, at least two valve subsystems respectively disposed between said front access section and the at least two back access sections for providing control 
each of the two back access sections has at least one back sensing port, 
each of the at least two valve subsystems has a valve and an actuation-control section assembly coupled with said valve, said actuation-control section assembly has a pressure power supplier, a base actuator assembly, a chamber control assembly, at least one shutter valve, and at least one fluid pad assembly, 
said pressure power supplier has or [[and]] an internal supplier having a center fluid reservoir and a fluid pressurizer,
 said fluid process station has a first of the at least one fluid control system having a first of the at least two valve subsystems, the first of the at least two valve subsystems comprises 
said first of the at least one fluid control system comprises a second of the at least two valve subsystems, the second of the at least two valve subsystems comprises a second inlet port connected to said outlet port of the first normally open valve, [[an]] a second outlet port connected to a first of the at least two back access sections, 
said first of the at least one fluid control system comprises a third of the at least two valve subsystems, the third of the at least two valve subsystems comprises a third outlet port connected to a second of the at least two back access sections, [[an]] a third inlet port connected to said front access section, 
said fluid process station has a second of the at least one fluid control system, the second of the at least one fluid control system comprising that comprises 
the second of the at least one fluid control system comprises a second of the at least two valve subsystems that comprises 
the second of the at least one fluid control system comprises a third of the at least two valve subsystems that comprises 
the second of the at least one fluid control system comprises a fourth of the at least two valve subsystems that comprises 
said fluid process station has a third of the at least one fluid control system, the third of the at least one fluid control system comprising that comprises , and an inlet port connected to a first of the at least two back access sections,
the third of the least one fluid control system comprises a second of the at least two valve subsystems that comprises 
the third of the at least one fluid control system comprises a third of the at least two valve subsystems that comprises 
the third of the at least one fluid control system comprises a fourth of the at least two valve subsystems that comprises 

16. (Currently Amended) The fluid process station of claim 15 , wherein the at least one shutter valve has a shutter body having a shutter bore extending to a sensing bore n-magnetic materials, said sensing section comprises  , or [[and]] a convex profile, said shutter and said shutter bore have at least one link groove, said shutter has at least one set of equally spanned passageways between the at least one link groove and said internal port for providing equal non-crossover fluid streams, and for centering said shutter without rubbing and rotation, said shutter has an end having multiple slots for releasing fluid, said shutter bore and said shutter have a back groove linked to said multiple slots.

17. (CURRENTLY AMENDED) The fluid process station of claim 15 , wherein said base actuator assembly has a rotary drive assembly, at least one linear drive assembly and a porting subsystem; [[,]] said rotary drive assembly has a body assembly, a rotor assembly disposed in said body assembly, and two flange assemblies respectively to sandwich said body assembly[[,]]; said body assembly has at least one offset boss connected to the at least one linear drive assembly, the at least one linear drive assembly has a piston assembly and a cylinder assembly forming a cavity A and a cavity B; [[B,] said piston assembly has two seal rings, a rod having a pivot pin hole, and a piston having a front V groove extending to said cavity B through front side link ports, and a back V groove extending to said cavity A through back side link ports, and a middle groove having a filling material, , and a back plate assembly having a step locked with said L edge of said cylinder for restricting said cylinder, and at least one lock device having a fastener radially penetrated into said front plate assembly through said cylinder, and a plug assembly securing joints between said front plate assembly and said cylinder, said cylinder has a groove having a conical surface, said front plate assembly has at least one axial hole expanding to a radial moon slot, moon slot, and engaged with said conical surface of said groove, the at offset D shape , said shaft is respectively coupled with said two rotors by means of the at least two joint pins, each of the at least two joint pins 

18. (CURRENTLY AMENDED) The fluid process station of claim 17, wherein said base actuator has said rotary drive assembly and the at least one linear drive assembly, the at least one linear drive assembly having a fluid reservoir having a heater, and a first of the at least one shutter valve; front plate , respectively extending to said Cavity B, is connected to said fluid reservoir forming a cavity AA, said first of the at least one shutter valve has a first of the at least two access ports connected to said port C and to said sensing bore, and a second of the at least two access ports connected to said port D through said back groove, a third of the at least two access ports linked between said cavity AA and the at least one link groove, said first of the at least one shutter valve has 

19. (CURRENTLY AMENDED) The fluid process station of claim 15, wherein said chamber control assembly has a housing having a ceiling entry boss communicated to said pressure power supply and a first bore extending to a second bore, the first bore being larger than the second bore first second , the first mated cylinder being larger than the second mated cylinder, the second mated cylinder being respectively engaged with said first second ceiling entry boss for seals when said control piston assembly reaches at a preset condition, said control piston assembly has a shutter valve bore extending to a sensing hole on said top boss, a piston back groove extending to multiple relief holes, said chamber control assembly has a second of the at least one shutter valve disposed in said shutter valve bore for releasing pressures in said active cavity at a preset limit, said second of the at least one shutter valve has a first of the at least two access ports connected to said sensing hole, a first of the at least two seal rings disposed between a front of said shutter bore and said seal section of said head, a second of the at least two 

20. (CURRENTLY AMENDED) The fluid process station of claim 15, wherein the at least one fluid pad assembly has a fluid pad having a port A and a port B, a third of the at least one shutter valve having a first of the at least two access ports connected to said port A ,a second of the at least two access ports connected to said port B, a third of the at least two ports extending to outsides of the at least one fluid pad assembly, said sensing section has said concave profile having a cylinder and a groove engaged with said sensing bore 

21. (CURRENTLY AMENDED) The fluid process station of claim 20, wherein 

22. (CURRENTLY AMENDED) The fluid process station of claim 18, wherein said first of the at least one shutter valve is 

23. (CURRENTLY AMENDED) The fluid process station of claim 20, wherein said third of the at least one shutter valve is 

24. (CURRENTLY AMENDED) The fluid process station of claim 19, wherein said second of the at least one shutter valve is . 
 
 Allowable Subject Matter
Claims 15-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
 
 Conclusion
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an 
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753